DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 02/28/2022.

Claims 1-5, 7-14, 16-17, 19-22 are pending.  Claims 1-5, 7-14, 16-17, and 21-22 are being examined.  Claims 6, 15, and 18 are canceled.  Claims 19-20 are withdrawn from further consideration.  Claim 1 is amended with no new subject matter being introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, 16-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (US 2013/0053234 A1) in view of Rizkalla (US 2007/0037991 A1), Cousins (US 8177983 B2), and Hetherington et al. (US 2011/0226700 A1).
Considering claims 1-5, 7-9, 16, Fish teaches a sorbent precursor comprising agglomerates of an inert particulate support material by teaching the support is a shaped support comprising alumina, hydrated alumina, titania, zirconia, silica or aluminosilicate with a diameter of 3-10 mm (Fish, claims 1 and 20, [0018] and [0021]).  Fish teaches the agglomerates are coated with a surface layer coating comprising a particulate copper compound and one or more binders, said one or more binders being characterized as coating binders; Fish teaches the surface layer has a thickness in a range of from 1 to 1000 µm and 1 to 500 µm (Fish, [0023], claims 1 and 20).  
Fish does not explicitly teach the agglomerates being bound together with a binder.
However, Rizkalla teaches a known method of making a support wherein alumina particles having a median particle size of about 5 µm or greater are mixed with binders either temporary binders (i.e., organic compounds) or permanent binders (i.e., clay materials) to preserve the structure during the green or unfired phase in which the mixture may be shaped into particles by molding or extrusion processes and also provide the desired porosity to the finished product or in the case of permanent binders to impart strength to the finished support and to ensure preservation of the porous structure  (Rizkalla, [0005], [0009], [0011], and [0024]).  Rizkalla teaches the support particles are formed from the paste by conventional means such as extrusions, tableting, or granulation (Rizkalla, [0005]).  Rizkalla teaches the binder may be present in the precursor in an amount of from about 0.1 to 15% by weight (Rizkalla, [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the sorbent precursor of Fish to comprise granulated agglomerates and to include an agglomerate binder in an amount of from 5 to 30% weight comprising clay wherein the agglomerates are bound together with the agglomerate binder and wherein the inert particulate support material is in the form of a powder with a D50 particle size in the range of from 1 to 100 µm and 5 to 20 µm.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to have a support with added strength while preserving the desired porous structure with a reasonable expectation of success.
Although the combination of Fish and Rizkalla teaches a particulate hydrated alumina support material bound together with a clay binder, it does not explicitly teach the agglomerates are bound together with a binder comprising both cement and clay.
However, Cousins teaches using a cement binder and a clay binder provides absorbent materials of high crush strength and low attrition, as well as suitably high rate of mercury absorption; the amount of support material may be increased without sacrificing rate of mercury adsorption, strength or attrition resistance; Cousins teaches the relative amounts of the binders are 1:1 to 3:1 (Cousins, Col. 4 lines 6-56).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a combination of a cement and a clay wherein the relative weights of the cement binder and the clay binder is in the range 1:1 to 3:1 as the agglomerate binder.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to obtain an absorbent material of high crush strength and low attrition, as well as suitably high rate of heavy metal (i.e., mercury) absorption with a reasonable expectation of success.
Although Fish teaches using binders such as alumina or hydrated alumina sols with the basic copper carbonate (Fish, [0023]), he does not explicitly teach a clay binder coating binder.
However, Hetherington teaches a sorbent suitable for removing heavy metals from a fluid stream comprising copper in the form of one or more reduced copper sulphides (Hetherington, abstract).  Hetherington teaches binders suitable for shaping the powdered copper-containing materials include clays, cements, organic polymer binders, or a mixture thereof (Hetherington, [0030] and claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the surface layer coating to comprise a particulate compound and a clay binder.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because clay is known to be a suitable binder for particulate copper compound used in a sorbent for removing heavy metals from a fluid stream.
Considering claim 10, Fish teaches the particulate copper compound is copper oxide (Fish, [0014]).
Considering claim 11, Fish teaches particulate copper compound is in the form of a powder (Fish, [0003]).  Fish teaches the particulate copper compound has a D90 of 4.4 µm (i.e., 90% of particles have a particle size of less than 4.4 µm) (Fish, [0045]).  A prima facie case of obviousness exists because the claimed range of D50 of 5-100 µm (i.e., 50% of particles have a particle size of less than 5-100 µm) overlaps the range taught by Fish (see MPEP §2144.05(I)).
Considering claim 12, Fish teaches particulate copper compound is in the form of a powder (Fish, [0003]).  Fish teaches the particulate copper compound has a D90 of 4.4 µm (i.e., 90% of particles have a particle size of less than 4.4 µm) (Fish, [0045]).  A prima facie case of obviousness exists because the claimed range of D50 of 10-50 µm (i.e., 50% of particles have a particle size of less than 10-50 µm) overlaps the range taught by Fish (see MPEP §2144.05(I)).
Considering claim 13, Fish teaches the copper content of the dried sorbent precursor is 0.5-30% by weight by teaching a content of 0.5-20% (Fish, [0015]).
Considering claim 14, Fish teaches the copper content of the dried sorbent precursor is 0.5-20% (Fish, [0015]).  A prima facie case of obviousness exists because the claimed range of 5 to 20% by weight overlaps the range taught by Fish (see MPEP §2144.05(I)).
Considering claim 17, Fish teaches the coating mixture comprises a particulate copper compound such as basic copper carbonate and a binder (Fish, [0023]).  Fish teaches the copper compound is present as a layer on the surface of the agglomerate and the thickness of the layer in the dried sorbent precursor is in the range of 1 to 1000 µm (Fish, [0017]).  Fish teaches the agglomerates (i.e., shaped support) are formed from hydrated alumina support material (Fish, [0018]).
It has already been established that the sorbent precursor comprises a mixture of a particulate basic copper carbonate and a clay coating binder and that the alumina support material is bound together with an agglomerate binder comprising cement and a clay.
Considering claim 21, Fish teaches a sorbent prepared from the sorbent precursor of claim 1, wherein the sorbent precursor has been subjected to a sulphiding step to convert the particulate copper compound to copper sulphide (Fish, claims 18 and 21).
Considering claim 22, Fish teaches a process for removing a heavy-metal from a fluid stream comprising contacting the fluid stream with a sorbent according to claim 21 (Fish, claims 23-24).

Response to Arguments
Applicant’s arguments filed regarding Fish does not actually teach that the use of support materials that are agglomerates have been fully considered but are not persuasive.
Fish clearly teaches that alternatively, the support may be in the form of shaped particulate unit such as spheres and several of his examples use alumina spheres (Fish, [0021], [0046], [0051]).
Moreover, although, Fish’s preferred support is a foam, monolith or honeycomb, or as a coating on a structured packing due to a desire to reduce pressure drop, he does not teach away from using spherical granulated sorbents.
In paragraph [0009] of instant specification, applicant discloses shaped units as the agglomerates (i.e., shaping support mixture by granulation in a granulator).
Rizkalla teaches a known method of making a support wherein alumina particles having a median particle size of about 5 µm or greater are mixed with binders either temporary binders (i.e., organic compounds) or permanent binders (i.e., clay materials) to preserve the structure during the green or unfired phase in which the mixture may be shaped into particles.  Rizkalla teaches the support particles are formed from the paste by conventional means such as extrusions, tableting, or granulation (Rizkalla, [0005] and [0027]).  Thus, using a conventional means such as granulation to form the shaped support materials of Fish would result in granulated agglomerates being bound together by a binder.

Applicant’s arguments filed regarding the copper-containing coating of Fish must necessarily contain the same binder system as the bulk support material have been fully considered but are persuasive.
It should be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Fish teaches a copper compound and a coating binder such as alumina or hydrated alumina sols.  Fish does not teach the agglomerates (i.e., support material) being bound together with a binder. 
Rizkalla is used to teach the use of a binder such as clay to preserve the structure during the green or unfired phase in which the support mixture may be shaped into particles by molding or extrusion processes and also provide the desired porosity to the finished product or in the case of permanent binders to impart strength to the finished support and to ensure preservation of the porous structure; the support particles are formed from the paste by conventional means such as extrusions, tableting, or granulation.  Thus, Rizkalla provides the motivation for including a binder in the support material.  Although Rizkalla teaches the use of clay, Cousins is used to teach that a mixture of clay and cement allows the amount of support to be increased without sacrificing rate of mercury absorption, strength or attrition resistance.  
Modifying Fish with the teachings of Rizkalla and Cousins, results in a support material comprising cement and clay binders.  
Hetherington is used to teach binders such as clay are suitable for shaping the powdered copper-containing materials.  Thus, substituting the alumina and/or hydrated alumina sol coating binder of Fish with clay for the copper compound results in a copper compound and a coating binder consisting of clay.
Applicant’s arguments regarding even if a person of skill in the art were to apply the coating methods of Fish to a hypothetical support of Rizkalla that might contain only clay, the copper-impregnated surface coating layer would again contain the same binder system as that of the non-impregnated bulk support is not commensurate in scope with the current rejection.  The current rejection uses the Cousins reference to modify the support material by incorporating both clay and cement binders.

Applicant’s arguments filed regarding Rizkalla discloses alpha alumina catalyst carriers suitable as supports for silver catalysts have been fully considered but are not persuasive.
Fish teaches the use of an alumina support (Fish, claim 7).  Rizkalla teaches the use of a binder such as clay to preserve the structure during the green or unfired phase in which the support mixture may be shaped into particles by molding or extrusion processes and also provide the desired porosity to the finished product or in the case of permanent binders to impart strength to the finished support and to ensure preservation of the porous structure; the support particles are formed from the paste by conventional means such as extrusions, tableting, or granulation.
In response to applicant's argument that Rizkalla is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Fish and Rizkalla are directed at alumina supports and Rizkalla teaches that a binder such as clay preserves the structure and provides the desired porosity to the finished support material.  This teaching is relevant regardless of the type of catalyst/sorbent being coated onto the support.
Applicant further argues that the alpha alumina support of Rizkalla is prepared from a paste and that it does not amount to granulated agglomerates.  Paragraph [0017] of instant specification discloses “agglomerates may be formed by mixing a powder composition with a little liquid such as water, insufficient to form a slurry, and then causing the composition to agglomerate into roughly spherical granules in a granulator”.  Rizkalla teaches dry-mixing of the alumina and binder and adding sufficient water to the mass to form a paste-like substance (i.e., not a slurry), the support is then formed from the paste by granulation (Rizkalla, [0027]).  Thus, Rizkalla’s support is prepared the same as that of applicant’s and would also result in granulated agglomerates.

Applicant’s arguments filed regarding the Cousins absorbent is prepared by combining all the ingredients together into a single composition have been fully considered but are not persuasive.
 Cousins is merely used to teach that a combination of a cement binder and a clay binder provides absorbent materials of high crush strength and low attrition, as well as suitably high rate of mercury absorption; the amount of support material may be increased without sacrificing rate of mercury adsorption, strength or attrition resistance; this teaching is relevant and valid regardless of the method of preparation.  
Fish teaches partitioning of the ingredients by teaching the support material is coated with copper carbonate compound and a binder.  Moreover, Fish discloses that although combining particulate copper carbonate with a particulate support or cement provides an effective sorbent, a considerable proportion of the copper can remain unavailable within the resulting extrudate or granule (Fish, [0004]); thus, Fish discloses that either method can be used (mixing copper compound/binder/support and coating support with copper compound/binder) but the coating method offers an advantage.

Applicant’s arguments filed regarding Hetherington does not suggest using solely a clay binder in a coating layer have been fully considered but are not persuasive.
Hetherington teaches binders suitable for shaping the powdered copper-containing materials include clays, cements, organic polymer binders, or a mixture thereof (Hetherington, [0030] and claim 6).  Thus, Hetherington teaches that a clay alone or cement alone or a combination of clay and cement can be used.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734